UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 5, 2014 Bitcoin Shop, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 000-55141 26-2477977 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1901 North Fort Myer Drive, Suite #1105 Arlington, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (248) 764-1084 10020 Raynor Rd. Silver Spring, Maryland 20901 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE The purpose of this Amendment No. 1 (the “Amendment”) on Form 8-K/A toBitcoin Shop, Inc.’s Current Report on Form 8-K filed with the Securities and Exchange Commission on February 6, 2014 (the “Form 8-K”) is to (i) include audited financials of BitcoinShop.us, LLC as of December 31, 2013 and for the period from July 28, 2013 (inception) through December 31, 2013, and (ii) include Pro forma unaudited combined financial statements for the period ended December 31, 2013. Exhibit 99.1 was added to include BitcoinShop.us, LLC’s audited financial statements as of December 31, 2013 and for the period from July 28, 2013 (inception) through December 31, 2013. Exhibit 99.2 was added to include Pro forma unaudited combined financial statements for the period ended December 31, 2013. No other changes have been made to the Form 8-K filed on February 6, 2014. This Amendment speaks as of the original filing date of the Form 8-K, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the Form 8-K, except as otherwise set forth above. Item 9.01 Financial Statements and Exhibits (a)Financial Statements of Businesses Acquired.In accordance with Item 9.01(a), BitcoinShop.us, LLC’s audited financial statements as of December 31, 2013 and for the period from July 28, 2013 (inception) through December 31, 2013 are filed in this Current Report on Form 8-K/A as Exhibit 99.1. (b)Pro Forma Financial Information.In accordance with Item 9.01(b), Bitcoin Shop, Inc.’s Pro forma unaudited combined financial statements are filed in this Current Report on Form 8-K/A as Exhibit 99.2. (d)Exhibits. The following is filed as an Exhibit to this Current Report on Form 8-K. Exhibit No. Description 3.1* Certificate of Designation of Series C Preferred Stock filed with the Nevada Secretary of State on February 5, 2014. 10.1* Share Exchange Agreement 10.2* Employment Agreement – Charles Allen 10.3* Employment Agreement – Michal Handerhan 10.4* Employment Agreement – Timothy Sidie 10.5* Employment Agreement – Charles Kiser 10.6* Form of Indemnification Agreement 10.7* Form of Founder Lockup 10.8* Form of Subscription Agreement 10.9* Form of Warrant 10.10* Asset Purchase and Debt Assumption Agreement 10.11* Agreement and Release – Andrew Brabin 10.12* Agreement and Release – Ronald Murphy BitcoinShop.us, LLC audited financial statements as of December 31, 2013 and for the period from July 28, 2013 (inception) through December 31, 2013 Pro forma unaudited combined financial statements for the period ended December 31, 2013 * Previously Filed SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BITCOIN SHOP, INC. Dated: April 17, 2014 By: /s/ Charles W. Allen Charles W. Allen Chief Executive Officer
